Case 1:21-mc-00040-RSK ECF No. 1-1, PagelD.2 Filed 05/25/21 Page 1 of 2
Case 2:20-cv-00183-TOR ECFNo.18 filed 04/06/21 PagelD.177 Page1of1

AO 450 (Rev. 11/11) Judgment in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Washington

RED LION HOTELS FRANCHISING, INC.,
a Washington corporation,
Plaintiff

Me Civil Action No. 2:20-CV-0183-TOR

Name eee

JULIE DUMON, a married
individual,
Defendant

JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

@ the plaintiff (name) Red Lion Hotels Franchising, Inc. __ recover from the
defendant (name) Julie Dumon the amount of
Six Hundred Seventy Six Thousand Seven Hundred Seventy Seven _.76 dollars ($ 676,777.76 ), which includes prejudgment

 

 

 

interest at the rate of 0.00 %, plus post judgment interest at the rateof 0.06% per annum, along with costs.

0 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)

 

 

 

O other:

This action was (check one):

 

O tried by a jury with Judge presiding, and the jury has
rendered a verdict.
tried by Judge without a jury and the above decision

 

was reached.

W decided by Judge THOMAS O. RICE on Plaintiff's motion for
Default Judgment (ECF No. 14)

 

Date: April 6, 2021 Certified Copy CLERK OF COURT

2:20-cv-00183-TOR

SEAN F. McAVOY

 

s/ Linda L. Hansen

 

(By) Deputy Clerk

Linda L. Hansen

 

 

4:50 pm, May 19, 2021

SEO
Case 1:21-mc-00040-RSK ECF No. 1-1, PagelD.3 Filed 05/25/21 Page 2 of 2
5/19/2021 CM/ECF LIVE - U.S. District Court:waed-Display Receipt

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this
e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** There is no charge for viewing opinions.
Eastern District of Washington
U.S. District Court
Notice of Electronic Filing

The following transaction was entered on 4/6/2021 at 8:40 AM PDT and filed on 4/6/2021

Case Name: Red Lion Hotels Franchising Inc v. Dumon et al
Case Number: 2:20-cv-00183-TOR
Filer:

WARNING: CASE CLOSED on 04/06/2021
Document Number: 18

Docket Text:
JUDGMENT IN A CIVIL ACTION. Judgment entered in favor of Plaintiff Red Lion Hotels
Franchising Inc against Defendant Julie Dumon. (LLH, Courtroom Deputy)

2:20-cv-00183-TOR Notice has been electronically mailed to:

Alexander A Baehr alexb@summitlaw.com, colleenb@summitlaw.com

Jesse Lee Taylor jesset@summitlaw.com, karenl@summitlaw.com
2:20-cv-00183-TOR Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1069357611 [Date=4/6/2021] [FileNumber=3699960-0]

[8lebc7c8 1 5df2£2d0958 184013 196c306ebedf65c3a87866eb53dda0b3a353dc48f4
Tbca0258e8cbfce3f2 1 50c8aecd250e4efb50797 8c6feebf3b52aa261599]]

https://waed-ecf.sso.dcn/cgi-bin/DisplayReceipt.pi?899938713417838-L_1_0-1 iM
